                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JOSHUA GENTLE,

          Plaintiff,                                         OPINION & ORDER
    v.
                                                           Case No. 18-cv-193-wmc
 DAVID J. MAHONEY and
 DEPUTY C. YANG,

          Defendants.


         Pro se plaintiff Joshua Gentle is proceeding against defendant David J. Mahoney and

Deputy C. Yang on a claim related to the exposure of lead in the drinking water at the

Dane County Jail. On June 28, 2019, defendants filed a motion for summary judgment

for failure to exhaust administrative remedies. (Dkt. #15.) The court set July 19, 2019,

as plaintiff’s deadline to respond to defendants’ motion. That deadline has passed, and

Gentle has not responded or contacted the court seeking an extension of that deadline.

His failure to respond to defendants’ motion, or to take any other action indicating that

he is preparing an opposition, suggests that he may have abandoned this lawsuit.

Accordingly, the court will give Gentle one more chance to respond to defendants’ motion:

he now has until September 9, 2019, to file an opposition to defendants’ motion for

summary judgment.         His failure to meet this deadline will cause the court to grant

defendants’ motion as unopposed and dismiss this lawsuit without prejudice for failure to

exhaust administrative remedies.
                                      ORDER

      IT IS ORDERED that plaintiff Joshua Gentle may have until September 9, 2019,

to file a response to defendants’ motion for summary judgment. If Gentle does not

respond by that date, the court will dismiss his claims without prejudice.

      Dated this 19th day of August, 2019.

                                       BY THE COURT:

                                       /s/

                                       WILLIAM M. CONLEY
                                       District Judge




                                             2
